COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Jonithan Quinn v. The State of Texas

Appellate case number:     01-12-00432-CR

Trial court case number: 1264043

Trial court:               208th District Court of Harris County

       The trial court’s certification of appellant’s right to appeal in the above-referenced case is
inconsistent with the record.
         The clerk’s record reflects that appellant was charged with the first-degree-felony offense
of aggravated sexual assault. The plea papers reflect that, in exchange for appellant’s guilty plea,
the State moved to reduce the charge to second-degree sexual assault. The trial court’s judgment
states, “Terms of Plea Bargain: Without an Agreed Recommendation/PSI Hearing—State
Reduces From 1st Degree,” and reflects that appellant was convicted of second-degree sexual
assault.
        When, as here, the defendant agrees to plead guilty to a lesser or related offense in
exchange for the State refraining from bringing the greater charge, this constitutes a plea bargain
under Rule of Appellate Procedure 25.2. See Shankle v. State, 119 S.W.3d 808, 813 (Tex. Crim.
App. 2003) (stating that “charge bargain” affects punishment); see e.g., Murillo v. State, No. 01-
08-00871-CR, 2010 WL 2133876, at *3–4 (Tex. App.—Houston [1st Dist.] May 27, 2010, no
pet.) (not designated for publication). Other statements in the record, such as “without an agreed
recommendation,” as here, do not convert the proceeding into an “open plea.” See Threadgill v.
State, 120 S.W.3d 871, 872 (Tex. App.—Houston [1st Dist.] 2003, no pet.).
        The trial court’s certification of appellant’s right to appeal indicates, however, that this is
not a plea bargain case and that appellant has the right of appeal.
        We must dismiss the appeal unless a certification that is consistent with the record and
that shows that the appellant has the right to appeal has been made part of the record. See TEX.
R. APP. P. 25.2(d); Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005). The
certification may be amended to correct a defect or omission. See TEX. R. APP. P. 37.1; Dears,
154 S.W.3d at 614–15.
       Accordingly, we direct the trial court to prepare and file an amended certification of
appellant’s right to appeal that is consistent with the record and complies with Rule 25.2(a)(2),
including that it must be signed by appellant. See TEX. R. APP. P. 25.2(d). The trial court is
directed to cause the amended certification to be included in a supplemental clerk’s record and
filed in this Court no later than April 5, 2013.
        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record that complies with this order is filed in this Court.
       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                    Acting individually    Acting for the Court


Date: March 7, 2013